DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the application filed 6/1/20 and amended claim set filed on 6/1/20. 

The Examiner recommends filing a written authorization for Internet communication in response to the present action.  Doing so permits the USPTO to communicate with Applicant using Internet email to schedule interviews or discuss other aspects of the application.  Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Applicant.  The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms.  See MPEP § 502.03 for other methods of providing written authorization.

2.	Claims 1-20 are pending.
	Claim 4 and 15-16 are objected to.
	Claims 1-3 and 12-14 are rejected.

Allowable Subject Matter
3.	Claims 4 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 5-11 and 17-20 are objected to based on their dependency on claim 4.

Drawings
4.	The drawings filed on 6/1/20 are acceptable.

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 6/1/20 and 8/13/20 were filed.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  

Priority
6.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



8.	Claims 1-12 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
9.	Claim limitations of claim 1 which denotes a first, second and third “acquisition unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is void of any corresponding structure that performs the associated functions noted in the claims.  Furthermore, there is no definite association of the structure and the function in the Applicants disclosure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
		Claims 2-12 and 15-20 depend on claim 1 and therefore rejected for the same reasons.

10.	Regarding claim 1, 13 and 14, the phrase " a determination unit configured to determine the situation in the surrounding of the physical sensor" renders the claim(s) indefinite because the language is not quite clear by stating, “determine the situation in the surrounding of the physical sensor”.  As best understood by the Examiner, the Applicant means to state, “determine the situation surrounding the physical sensor”.  Thus, the Examiner will interpret the limitation as such.  Claims 2-12 and 15-20 depend on claim 1 and therefore rejected for the same reasons. Appropriate correction is requested.  
   
Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 1-2 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Minato et al., (Minato), US PGPub. No.: 20140214726 as applied to claims above in view of Stewart et al., (Stewart), US PGPub. No.: 20160217674.

 	As per claim 1, Minato teaches a data generating apparatus, (system of Fig. 1) (para. 78), comprising: 
a first acquisition unit (Sa real sensor) (Fig. 7) configured to acquire physical sensing data acquired by a physical sensor observing a sensing target, (physical sensor considered real sensor) (para. 7; Fig. 1/S1); 
a second acquisition unit (Sb real sensor) (Fig. 7) configured to acquire first virtual sensing data representative of a first determination result with respect to a situation in a surrounding of the physical sensor, (second acquisition unit (virtual sensor U; situation can be via sensor arranged in relatively short distance along a route/road; and/or object is moving) (para. 96, 98; Fig. 7); 
a acquisition unit configured to acquire a plurality of criteria determined for situation items which are determination targets, (plurality of criteria viewed as conditions; also see item of fig. 2 for plurality of criteria (listed under item); sensing area comprises target) (para. 17, 18, 21, 84; Fig. 2); 
a first selector configured to select one of the acquired criteria, (via the real sensors SA and SB in the example of FIG. 7 each have a function of sensing a position (hence, selected criteria) of an object and the sensing areas do not overlap) (para. 94) which corresponds to the first virtual sensing data, (positional information acquired by virtual sensor) (para. 96, 98; Fig. 2); and 
a determination unit configured to determine the situation, (para. 96-98) in the surrounding of the physical sensor with respect to each of the situation items based on the acquired physical sensing data, by using the selected criterion (the sensing data provision condition DB 101 stores, as provision condition information of sensing data, information indicating: a sensing data type (comprises situation surrounding sensor), positional information of a sensing area (including character information indicating a place of a sensing area (surroundings), latitude, and longitude (surroundings)); The sensing range shows a range in which information provided by the information provision device 6 is acquired. This exemplifies a case in which this range is registered with latitude and longitude) (para. 81, 149; Fig. 2), and to generate second virtual sensing data representative of a second determination result with respect to the situation, (velocity (from time and position) and average generated) (para. 94-96; Fig. 7, Fig. 8).
Minato does not specifically teach a third acquisition unit configured to acquire criteria.
However, Stewart teaches a third acquisition unit configured to acquire criteria, (The sensor data includes measured data from each of the plurality of sensors and identifying criteria associated therewith; data received includes measured data from each of the plurality of sensors and identifying criteria associated therewith) (para. 10, 25, 83).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the sensor teachings of Minato and Stewart in order to enhance the invention by providing the identifying criteria which may include a type of the sensor as well as location information (a room, space, floor, building, or outside location, for example, where the sensor is located, and/or a geographic location), (Stewart; para. 83). 

 	As per claim 2, the apparatus according to Claim 1, Minato teaches wherein the criterion includes a criterion value for at least one of raw data, and processed data thereof, of the physical sensing data, (via position of sensing area including latitude 35.0515) (Fig. 2).  

 	As per claim 12, Minato teaches a sensing apparatus comprising: the apparatus according to Claim 1, (device equipped with sensing data acquisition unit) (para. 16; Fig. 1); and the physical sensor, (real sensor) (para. 26).
  
 	As per claim 13, Minato teaches a data generating method, (para. 15) comprising: 
acquiring, (para. 79; Fig. 1) physical sensing data acquired by a physical sensor observing a sensing target (physical sensor considered real sensor) (para. 7; Fig. 1/S1); 
acquiring, (para. 79; Fig. 1 and 7) first virtual sensing data representative of a first determination result with respect to a situation in a surrounding of the physical sensor, (second acquisition unit (virtual sensor U; situation can be via sensor arranged in relatively short distance along a route/road; and/or object is moving) (para. 96, 98; Fig. 7); 
acquiring, (para. 79; Fig. 1; claim 13) a plurality of criteria determined for situation items which are determination targets, (plurality of criteria viewed as conditions; also see item of fig. 2 for plurality of criteria (listed under item); sensing area comprises target) (para. 17, 18, 21, 84; Fig. 2); 
selecting, (para. 79; Fig. 1 and 7) one of the acquired criteria, which corresponds to the first virtual sensing data, (positional information acquired by virtual sensor) (para. 96, 98; Fig. 2); and 
determining, (positional information acquired by virtual sensor) (para. 96, 98; Fig. 2); the situation in the surrounding of the physical sensor with respect to each of the situation items, based on the acquired physical sensing data, by using the selected criterion, (the sensing data provision condition DB 101 stores, as provision condition information of sensing data, information indicating: a sensing data type (comprises situation surrounding sensor), positional information of a sensing area (including character information indicating a place of a sensing area (surroundings), latitude, and longitude (surroundings)); The sensing range shows a range in which information provided by the information provision device 6 is acquired. This exemplifies a case in which this range is registered with latitude and longitude) (para. 81, 149; Fig. 2); and generating second virtual sensing data representative of a second determination result with respect to the situation (velocity (from time and position) and average generated) (para. 94-96; Fig. 7, Fig. 8).  
Minato does not specifically teach acquiring by the computer, selecting by the computer, and determining by the computer.
However, Stewart teaches acquiring by the computer, (para. 83); selecting by the computer, and determining by the computer, (para. 121).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the sensor teachings of Minato and Stewart in order to enhance the invention by providing the identifying criteria which may include a type of the sensor as well as location information (a room, space, floor, building, or outside location, for example, where the sensor is located, and/or a geographic location), (Stewart; para. 83). 

 	As per claim 14, Minato teaches a non-transitory computer readable medium storing a computer program which is executed by a computer, (i.e. application (program) registered in database (medium for storing); program stored on a non-transitory computer-readable medium for causing a computer to perform) (para. 4, 83, 141; claim 12) to provide: 
	Minato does not specifically teach program executed by a computer to provide the steps,
	However, Stewart teaches program executed by a computer to provide the steps, (The computer program instructions may also be loaded onto a computer or other programmable data processing apparatus to cause a series of operational steps) (para. 53).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the sensor teachings of Minato and Stewart in order to enhance the invention by providing the identifying criteria which may include a type of the sensor as well as location information (a room, space, floor, building, or outside location, for example, where the sensor is located, and/or a geographic location), (Stewart; para. 83). 
The remainder of the limitations are rejected based on the analysis of claim 1, due to the similarity of the limitations. 

14.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Minato et al., (Minato), US PGPub. No.: 20140214726 as applied to claims above in view of Stewart et al., (Stewart), US PGPub. No.: 20160217674 and further in view of Sinha et al., (Sinha), US PGPub. No.: 20160360980.

 	As per claim 3, the apparatus according to Claim 1, Minato teaches wherein the criterion includes a pre-trained model created by performing machine learning that determines a situation from physical sensing data which is generated under a situation indicated by the first virtual sensing data associated with the criterion, (via  if each absolute value is below predetermined threshold values .delta.P and .delta.T, the virtual sensor U assesses that the transmit information from the real sensors SA and SB is information acquired from the same object at the same time and calculates an average value Pay between PA and PB) (para. 98),
Neither Minato nor Stewart specifically teach criterion includes a pre-trained model created by performing machine learning.
However, Sinha teaches criterion includes a pre-trained model created by performing machine learning, (para. 60).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Minato, Stewart and Sinha in order to also include model which can be based on supplemental sensor data and predetermined criteria (manual labeling of training data for a machine learning model), (Sinha; para. 60). 
Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form 892.

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Edwards whose telephone number is (571) 270-7176.  The examiner can normally be reached Monday to Thursday, 7:00-5:30pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema can be reached on 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A EDWARDS/Primary Examiner 
Art Unit 2448                                                                                                                                                                                                        6/3/22